— In an action to recover damages for personal injuries, the plaintiffs attorney, Bernadette Panzella, appeals from an order of the Supreme Court, Kings County (Demarest, J.), dated August 25, 2003, which denied her motion, inter alia, to vacate an order of the same court dated February 14, 2001, which, among other things, purportedly found her to be in contempt of court and in violation of certain Disciplinary Rules.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the order dated February 14, 2001, did not hold her in contempt of court or in violation of any Disciplinary Rules. Moreover, there was no basis to grant the further relief sought by the appellant merely because that order, and two other orders, contained language critical of her conduct in the prosecution of this case (see Anspach v Miller Bluff’s Constr. Corp., 280 AD2d 564 [2001]; Port Auth. of N.Y. & N.J. v Evergreen Intl. Aviation, 275 AD2d 358 [2000]). Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.